Citation Nr: 9918272	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-02 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the appellant is competent for Department of Veterans 
Affairs benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1961 to May 
1962.  This appeal was initially before the Board of 
Veterans' Appeals (Board) from a December 1996 decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.  By means of a January 1998 
order, this case was remanded to the RO for further 
development.  The RO has conducted the additional development 
and continued its prior decision.

The Board notes that in a statement dated in September 1998, 
the appellant requested that his VA compensation be changed 
to VA pension benefits.  He also requested Aid and Attendance 
benefits.  This matter is referred to the RO for further 
action.


FINDINGS OF FACT

The appellant does not have the mental capacity to contract 
or to manage his own affairs, including disbursement of 
funds, without limitation.


CONCLUSION OF LAW

The appellant is not competent for VA purposes. 38 U.S.C.A. 
§§ 501 (West 1991); 38 C.F.R. § 3.353 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence of record indicates that in May 1996, the 
appellant was admitted to the VA Medical Center in North 
Little Rock due to auditory command hallucinations telling 
him to harm himself and others.  The primary diagnosis was 
paranoid schizophrenia.  During this hospitalization, a 
letter from a licensed clinical social worker, the resident 
physician, and the attending physician, dated in June 1996, 
was prepared, which letter indicates that the appellant was 
found to be incompetent to handle his financial affairs.  It 
was noted that the medical chart, family history, and the 
appellant's own statements indicated impulsive behavior and 
poor judgment in regard to his finances.  It was reported 
that his VA funds were sent to his son's address, that his 
son was able to manipulate the appellant, that his son was 
utilizing VA funds for his own benefit, rather than for the 
benefit of the appellant, and that the appellant's debts were 
going unpaid.  It was recommended that the appellant's sister 
be appointed as a guardian payee.   

By means of a June 1996 letter, the appellant was notified 
that medical evidence had been received indicating that he 
was unable to handle his funds and that it was proposed that 
he be found incompetent; he was also advised of his rights.  
The appellant subsequently requested a personal hearing which 
was held in November 1996.  During the hearing, the appellant 
testified, in essence, that he has lived in an apartment for 
the past 10 years and that he has managed his financial 
affairs without any problems.  He reported that he currently 
lived in a retirement home and that he turned his money over 
to the home, which in turn paid all of his financial 
obligations and paid him the remaining amount.  He stated 
that he wished to get his own apartment, but that if he is 
found incompetent, he would not be able to do that.  
Subsequently, by means of a December 1996 decision, the 
appellant was found to be incompetent.  

During a hearing held before the undersigned, the appellant 
testified, in essence, that he felt that he was competent to 
handle his VA funds.  He stated that he received 
approximately $130.00 per month from working and from the 
retirement home (after all of his bills were paid) and that 
he spent that money on himself and his grandchildren.  He 
also saved some the money.  

The medical evidence of record indicates that the appellant 
continues to receive regular treatment, to include inpatient 
hospitalization, for chronic schizophrenia.  The medical 
evidence of record also includes report of a VA examination, 
dated in January 1999, which indicates that he continues to 
hear voices telling him to kill himself and others.  He also 
has visual hallucinations, as well as a considerable amount 
of delusional material.  He was under psychiatric 
hospitalization at the time of the examination.  Mental 
status examination showed a somewhat disheveled appearing 
individual, with a wet shirt where he had been drooling.  He 
tended to have a vacant stare and to shuffle down the 
hallway.  His mood was neutral and his affect was blunted.  
His thought processes and associations were logical and tight 
and no loosening of associations or confusion was noted.  No 
gross impairment in memory was observed and he was oriented 
in all spheres.  Auditory and visual hallucinations were 
reported and delusional material was quite prominent.  His 
insight was somewhat limited and judgment was impaired.  It 
was determined that he was not competent for VA purposes.  

The Board notes that a subsequent VA examination for 
housebound status/permanent need for aid and attendance, 
dated in January 1999, also determined that he was unable to 
handle government funds. 

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation.  38 C.F.R. § 3.353.  Unless the medical 
evidence is clear, convincing, and leaves no doubt as to the 
person's incompetency, the rating agency will make no 
determination of incompetency without a definite expression 
regarding  the question by the responsible medical 
authorities.  Id.  Determinations relative to incompetency 
should be based upon all evidence of record and there should 
be a consistent relationship between the percentage of 
disability, facts relating to commitment or hospitalization 
and the holding of incompetency.  Id.  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his or her own affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  Id. 

Whenever it is proposed to make an incompetency 
determination, the beneficiary will be notified of the 
proposed action and of the right to a hearing.  38 C.F.R. 
§ 3.353.  Such notice is not necessary if the beneficiary has 
been declared incompetent by a court of competent 
jurisdiction or if a guardian has been appointed for the 
beneficiary based upon a court finding of incompetency.  Id.  
If a hearing is requested, it must be held prior to a rating 
decision of incompetency.  Id.  Failure or refusal of the 
beneficiary after proper notice to request or cooperate in 
such a hearing will not preclude a rating decision based on 
the evidence of record.  Id. 

Initially, the Board finds that the RO has complied with all 
procedural provisions required by the regulation in declaring 
the appellant incompetent for VA benefits purposes.  The 
Board also finds, based on the evidence of record and the 
pertinent laws, that the appellant is not competent to handle 
his VA funds.  Medical/psychiatric examiners have 
consistently held that he is in fact incapable of managing 
his funds due to his mental condition.  The Board notes his 
contentions and his belief that he is capable of managing his 
financial affairs.  However, medical records show that his 
judgment is in fact impaired.  The Board thus concludes that 
the appellant's own belief of being competent carries little 
weight in this case, given his psychiatric condition.  The 
Board must give deference to medical/psychiatric findings in 
this case; they are clear and consistent and leave no doubt 
that the appellant is incompetent for VA benefits purposes.


ORDER

The appellant is not competent for VA benefits purposes and 
this appeal is denied..




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

